                                                                           "' '))\I
                                                                                ri::r,9
                                                                                 1 of 1 P. 5/5
Ort 4. 2018 Case:  3:17-cv-00703-jdp
             10:38AM     COMMGriJ GROU[g Document
                                          - WINONA #:. 18 Filed: 10/11/18 Page
                                                                           i10.




                                        UNITED STATES DISTF.ICT COURT
                             FOR THE '\'.v'ESTERN DISTRICT OF WISCONSIN


                                                                            '
                                                                            ''
                           Plainrrff:                                     C'.a,se No. 17-CV-703wJDP
           vs.
                                                                            i
                                       :                i
           STEIN COUNSELING AND COU.N'SELING SERVICES, LTD.,
           and THEODORE J. STEIN,                    .                      '

                           Defendants.


                           STIPULATION OF DISl\11SSAL ~TIH PREJUDICE
                                  A.ND WITHOUT BILL OF COSTS


                  TillS 'MATIER having been amicably adjusted~ it is he.i."'eby stipulated and agreed

           by and beri.veen the attorneys for all parties that the Coro.plai~t in the aboveJtitled matter

          be hereby dismissed with prejudice and ,;;.,,ithout costs. Furthet, it is hereby s'dpulated and
                                                                            ;
                                                                            ;

          a_,,oreed by and behveen all the attorneys for all parties that any ~d all existing cross-claims
                                                                              !
          a.'ld counterclaims are hereby dismissed 'With _prejudice and vtout costs.


                             o/( I /72
                             0
          Dated: --~--"----,.I__.,_,_
                        /            __                             ?J i-rltt
          Nathan P. Skemp (SBN l 099445)                 Cheryl M Gi {S~N I          503)
          Moen Sheehan Meyer, Ltd,                       Johns, Flaherty &:Collins, S.C.
          201 }Aain Street, Suite 700                    205 51Jt Ave. S., Suite 600
          P.O.Box 786                                    P.O. Box 1626
          La Crosse, WI 54602-0786                       La Crosse, WI 54902-1626
          Phone: (608) 784~8310                          Phone: (608) 784-5678
          Fax: (608) 782-661 l                           Fax: (608) 784-05~7
          nskemp@ms:m-law.com                            cheryl@jolmsflah~rty.c:om
          Attorneys for Plaintiff                        Attorneys for Def~ndants
